DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The following action is in response to the applicant’s Request for Continued Examination dated 4/18/2022, that was in response to the Office action dated 3/21/2022. Claims 22-26, 28, 30, 32, 33, 36, 38-47 are pending, claim(s) 22, , 26, 32, 36, 38 are amended has/have been amended, while claim(s) 39-47 are presented as new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22-26, 28, 30, 32, 33, 36, 38-47  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Certain remarks made by the applicant, e.g. any specification requirement of a knockout are not claim limitations, and a reminder is respectfully made to keep remarks directed toward specific claim limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22-26, 28, 30, 38-47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation deemed to consist of new matter is in regard to the amendment submitted on 4/18/2022. The specification provides no information for an “asymmetric’ orientation of fastening holes about a central axis. It is understood that the drawings can provide support for a structural limitation as long as it is clear of what is being claimed, however it is unknown as to what the central axis is considered. There are multiple orientations of the central axis that would allow for an asymmetric positioning of the fastening holes, but there are also orientations where the positioning could be considered symmetric.
Claim 32, 33 and 36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation deemed to consist of new matter is in regard to the amendment submitted on 4/18/2022. The specification provides no information for a washer support. Under review of the drawings, there also is not support for a washer, any designated element remotely similar to a washer, e.g. 1204, is for a fastener.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of “a central axis” is indefinite because there can be multiple axes that can be considered to be central of the opening. The specification does not describe a central axis to be normal to the hole, vertical or horizontal to the hole. The claim will be interpreted to mean the axis is normal to the opening. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22-26, 28, 30, 38 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL Char-Griller [NPL model # 2-2424], further in view of Sage et al [3327609].
With respect to claim 22-26, 28, 30, Char-Griller discloses:
{cl 22} A barbecue grill assembly, comprising: a cooking body configured to hold a cooking surface [see FIG C, page 3], the cooking body including a prefabricated opening (at knock outs, page 3) and a first plurality of fastener holes (see page 3, assembly steps in proximity to the prefabricated opening (see step 4), the prefabricated opening configured to have a cooking attachment releasably fastened thereat; a cover plate configured to substantially cover the prefabricated opening, the cover plate including a second plurality of fastener holes; a plurality of fasteners (SFB and drilling 6 holes, see step 4) configured to couple the cover plate to the cooking body, each of the plurality of fasteners configured to be received in one of the first plurality of fastener holes and in one of the second plurality of fastener holes; and the cover plate releasably attached to the cooking body by the plurality of fasteners placed through the first plurality of fastener holes and second plurality of fastener holes, wherein the cover plate includes a vent opening and is configured to support a vent-cover (damper circle as seen in the parts list on page 2) attachment that is configured to selectively cover the vent opening, wherein the first plurality of fastener holes are configured to facilitate coupling a smoker (SFB) to the cooking body, wherein the opening is configured to fluidly couple with the smoker while the smoker is coupled to the cooking body [see step 5, page 3, with reference to “Important: The hex nuts must be on the inside…” which implies a similar securing means]. Char-Griller however does not disclose the positioning of the fastening holes as described.
Sage makes up for these deficiencies by teaching;
wherein the first plurality of fastener holes (38) includes a central lower fastener hole, a central upper fastener hole, a left fastener hole, and a right fastener hole, the first plurality of fastener holes defining a hole pattern that is asymmetric about an axis that is central to the opening [see FIG 3, col 3, line 3-31]. It would have been obvious to a person of ordinary skill at the time of filing the invention to modify the apparatus of Char-Griller with the teachings of Sage because the manner in which to mount the vent assembly was known to provide proper support to a fastening structure.
{cl 23} The barbecue grill assembly of claim 22, further comprising the cooking surface, wherein the cooking surface is located above the opening (grate, see step 12).
{cl 24} The barbecue grill assembly of claim 22, wherein the cover plate includes a surface size larger than a size of the opening [see FIG E].
{cl 25} The barbecue grill assembly of claim 24, wherein the cover plate includes a plurality of vent openings (damper openings, see step 4).
{cl 26} The barbecue grill assembly of claim 25, wherein the cover plate includes at least one other fastener hole in addition to the second plurality of fastener holes, the at least one other fastener hole configured to facilitate coupling of the vent cover attachment to the cover plate (see steps 6-12).
{cl 28} The barbecue grill assembly of claim 24, wherein the cover plate is configured to be coupled to the cooking body while the cover plate is disposed on an inside surface of the cooking body (damper circle, see page 2).
{cl 30} The barbecue grill assembly of claim 22, wherein the cover plate includes a shape that is substantially similar to an edge shape of the opening (see page 3, step 4 with reference to “shaped like a football”).
{cl. 38}  A method of using a barbecue grill assembly, comprising: providing the barbecue grill assembly [see FIG C, page 3], the assembly comprising: a cooking body configured to hold a cooking surface [see page 1, food is supported on a cooking grate], the cooking body including a prefabricated opening and a first plurality of fastener holes (see page 3) in proximity to the prefabricated opening (see step 4), the prefabricated opening configured to have a cooking attachment releasably fastened thereat; a cover plate configured to substantially cover the prefabricated opening, the cover plate including a second plurality of fastener holes; a plurality of fasteners (SFB and drilling 6 holes, see step 4) configured to couple the cover plate to the cooking body, each of the plurality of fasteners configured to be received in one of the first plurality of fastener holes and in one of the second plurality of fastener holes [see pages 2-3, hardware list, and assembly steps 1-12]; and the cover plate releasably attached to the cooking body by the plurality of fasteners placed through the first plurality of fastener holes and second plurality of fastener holes, wherein the cover plate includes a vent opening and is configured to support a vent- cover attachment (damper circle, see parts list) that is configured to selectively cover the vent opening; and unfastening plurality of fasteners while the cover plate is attached to the cooking body; separating the cover plate from the cooking body; positioning a smoker (SFB, see step 5) to be in fluid communication with the cooking body through the opening; fastening the smoker to the cooking body with fastener holes in the smoker aligned with the first plurality of fastener holes; and cooking food in the cooking body while smoke generated in the smoker flows into the cooking body through the opening [see step 5, page 3, with reference to “Important: The hex nuts must be on the inside…” which implies a similar securing means].
Char-Griller however does not disclose the asymmetric positioning of fastening holes as claimed. Sage makes up for these deficiencies by teaching:
the first plurality of fastener holes (38) defining a hole pattern that is asymmetric about an axis that is central to the opening [see FIG 3, col 3, line 3-31].
Sage further shows:
{cl. 39} The barbecue grill assembly of claim 22, wherein the first plurality of fastener holes includes a first number of fastener holes above the left and right fastener holes and a second number of fastener holes below the left and right fastener holes, the first number being different than the second number [see FIG 3]. It would have been obvious to a person of ordinary skill at the time of filing the invention to modify the apparatus of Char-Griller with the teachings of Sage because the manner in which to mount the vent assembly was known to provide proper support to a fastening structure.

Claim 32 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL Char-Griller [NPL model # 2-2424], further in view of Byrnes et al [7984709]
{cl 32} A method of manufacturing a barbecue grill, comprising: forming a cooking body configured to releasably hold a cover plate in a prefabricated opening therein, the prefabricated opening configured to have a cooking attachment releasably fastened thereat; forming a first plurality of fastener holes adjacent to the prefabricated opening; forming a cover plate configured to substantially cover the prefabricated opening in the cooking body, the cover plate including a second plurality of fastener holes and being further configured to attach to the cooking body with a plurality of fasteners to be received in the first plurality of fasteners holes and in the second plurality of fastener holes; and attaching the cover plate to the prefabricated opening with a plurality of fasteners placed through the first plurality of fastener holes and second plurality of fastener holes [see pages 2-3, hardware list, and assembly steps 1-12] wherein the cover plate includes a vent opening and is configured to support a vent-cover (damper circle as seen in the parts list on page 2) attachment that is configured to selectively cover the vent opening, wherein the first plurality of fastener holes are configured to facilitate coupling a smoker (SFB) to the cooking body, wherein the opening is configured to fluidly couple with the smoker while the smoker is coupled to the cooking body [see step 5, page 3, with reference to “Important: The hex nuts must be on the inside…” which implies a similar securing means].
Char-Griller also shows:
{cl. 33} The method of claim 32, wherein the cover plate comprises a first plane and a second plane, wherein the first plane is configured to contact an inside surface of the cooking body, and wherein the second plane is configured to be located in the opening and substantially flush with an outside surface of the cooking body [see FIGs B-E].
{cl. 36} The barbecue grill assembly of claim 22, wherein the opening defines at least one corner [see FIG B, page 3, the curved lines meet at a corner].
Char-Grill however does not disclose the washer support as claimed.
Byrnes makes up for these deficiencies by teaching:
the first plurality of fastener holes (32) including a first fastener hole that is at least partially defined by a washer support (100, 136) that extends into the prefabricated opening [see FIG 4, col 4, line 51-col 5, line 19]. It would have been obvious to a person of ordinary skill at the time of filing the invention to modify the apparatus of Char-Griller with the teachings of Byrnes because Byrnes provides a known manner of mounting a cover member that is secure.
Allowable Subject Matter
Claims 40-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims are not necessarily in a state of allowance because of the 112 rejections above. No prior art however shows the uniqueness of the claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
5/21/2022